COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Frank and Felton
Argued at Chesapeake, Virginia


CHARLES BATTLE, JR.
                                                                MEMORANDUM OPINION* BY
v.      Record No. 2934-02-1                                    JUDGE WALTER S. FELTON, JR.
                                                                      MARCH 23, 2004
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                                E. Everett Bagnell, Judge

                  Stephen B. Plott (Collins & Plott, PLC, on brief), for appellant.

                  Margaret W. Reed, Assistant Attorney General (Jerry W. Kilgore,
                  Attorney General, on brief), for appellee.


        Charles Battle, Jr. (appellant) appeals his convictions by the Circuit Court of the City of

Portsmouth. On July 23, 2002, he was convicted of possession of cocaine with the intent to

distribute, in violation of Code § 18.2-248; sale or distribution of cocaine to a person under

eighteen, in violation of Code § 18.2-255; and distribution of a controlled substance within 1000

feet of school property, in violation of Code § 18.2-255.2. He contends that the trial court erred in

finding the evidence sufficient to convict him of possessing cocaine with the intent to distribute, of

distributing cocaine within 1000 feet of a school, and of distributing cocaine to a minor. We affirm

the trial court’s judgment.

                                            BACKGROUND

        On the morning of November 19, 2001, Officer C.B. Honeycutt was conducting a narcotics

surveillance operation at the corner of Elm Avenue and Twenty-First Street in the City of


        *
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Portsmouth. Using binoculars from a van parked across from a store, Honeycutt observed appellant

in and around the area all morning. He testified that at 10:28 a.m. he observed a blue Honda Accord

stop at the corner where appellant stood along with Jamar Roots, a minor. Appellant handed Roots

a plastic baggie containing what Honeycutt believed to be a rock of crack cocaine. Roots took the

item, walked to the Honda, opened the passenger door, and handed the item to the driver. The

driver took the item from Roots, and handed him “what appeared to be a green and white piece of

paper,” which Honeycutt suspected to be U.S. currency. The officer observed the Honda drive east

on Fayette Street and turn down Chestnut Street. Roots walked back to appellant and handed to him

the white and green paper he received from the Honda driver.

       Acting on information from Honeycutt, two other police officers stopped the Honda after it

had traveled about three blocks from the intersection where the transaction occurred. As soon as the

officers stopped the Honda, the driver, the only occupant, reached down to the floorboard of the

passenger side of the car. The officers recovered the only object on the floorboard: a black purse,

which was found to contain a piece of cocaine weighing 0.05 gram.

       At trial, Officer Honeycutt identified a photograph of Jamar Roots, the same individual that

he observed assisting appellant in the street transaction on November 19, 2001. Without objection,

the Commonwealth introduced the photograph as evidence. In order to establish that Roots was a

juvenile at the time of the offense, the Commonwealth offered two certified juvenile conviction

orders of Jamar Roots from the City of Portsmouth Juvenile and Domestic Relations District Court.

The judge overruled appellant’s objection and admitted the orders. The juvenile conviction orders

reflected that Roots was seventeen years old on November 19, 2001, the date of the offenses at issue

here. The documents also showed that he was convicted of charges arising from the same

November 19, 2001 conduct for which appellant was on trial. The trial court stated that it was




                                                -2-
“satisfied that these are the charges, the same date. I’m satisfied that this is the Jamar Roots as has

been described here.” It received the two certified juvenile conviction orders into evidence.

          Based on the evidence before it, the trial court convicted appellant of possession of cocaine

with intent to distribute; distribution of a controlled substance within 1000 feet of school property;

and distribution of cocaine to a minor for his use of a minor as a “go-between.” It sentenced

appellant to a total of fifteen years in prison with five years suspended. The trial court dismissed the

conspiracy to distribute cocaine charge.

                                 SUFFICIENCY OF THE EVIDENCE

          Appellant contends that the evidence was insufficient to convict him of possessing cocaine

with the intent to distribute, of distributing cocaine within 1000 feet of a school, and of distributing

cocaine to a minor. He argues that the Commonwealth failed to prove that the cocaine recovered

from the driver was the same item the driver received from appellant and Roots. He also argues that

the evidence failed to establish that Jamar Roots was a minor.

          When the sufficiency of the evidence is challenged on appeal, we review the evidence “in

the light most favorable to the Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.” Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537

(1975).

          The evidence demonstrated that appellant gave Roots a rock of crack cocaine, which

Roots delivered to the driver of the Honda. The officer’s testimony was sufficient to prove

Roots received money from the driver and delivered the money to appellant. After the Honda

had traveled only three blocks, the police stopped it and found cocaine within the driver’s reach.

The evidence is sufficient to prove beyond a reasonable doubt that the cocaine recovered from

the driver of the Honda was the same substance she received moments earlier from Roots in

exchange for money.

                                                   -3-
       To establish that Roots was a minor at the time of the offense, the Commonwealth

introduced into evidence two certified conviction orders for a juvenile named “Jamar Roots”

from the City of Portsmouth Juvenile and Domestic Relations District Court. Although appellant

objected on grounds of relevancy and hearsay, the trial court admitted the conviction orders as

relevant to prove appellant distributed cocaine to a minor. This appeal does not contest this

ruling, but, rather contends the evidence, as admitted, was insufficient to prove the fact of Roots’

age or that the orders pertained to the same Roots who was seen by the officer. Thus, in

challenging the sufficiency of the evidence, appellant argues on appeal only that the

Commonwealth “failed to prove that the Jamar Roots who was observed by Honeycutt was the

same Jamar Roots that was convicted as a minor at some other date in the Juvenile Court.”

       The record clearly established that the officer identified a photograph and testified that it

depicted “Jamar Roots,” the person he saw receive cocaine from appellant. The conviction

orders showed that Jamar Roots was seventeen years old on the date of the offenses that are the

subject of this appeal. The orders also showed that he was convicted of the same offenses based

on the same events as those appellant faced at trial.

       We conclude that the evidence in the record before us supports the trial court’s judgment

that appellant possessed cocaine with the intent to distribute, that he distributed cocaine within

1000 feet of a school, and that he distributed cocaine to a person under the age of eighteen.

Accordingly, we affirm appellant’s convictions.1

                                                                                          Affirmed.




       1
         We note that appellant’s attorney fails to cite any authority or argument in support of his
position in his opening brief. Rule 5A:20(e) requires that the opening brief of appellant must
contain “[t]he principles of law, the argument, and the authorities relating to each question
presented.”
                                                -4-